Title: Lies Respecting the Americans, [c. August 1784?]
From: Franklin, Benjamin
To: 


				
					Throughout the war, Franklin had seen malicious propaganda about America and Americans printed in British newspapers and from thence disseminated in the European press. Falsehoods continued to be published even after the armistice was declared. Old lies were repeated and even more alarming lies were created, many of them

purporting to be based on eyewitness accounts. British papers gloated over the catastrophic state of the American economy, the dysfunction of Congress, and the overall discontent of the citizenry. Riots, anarchy, and chaos were said to prevail in the new republic. To Franklin and his colleagues, these stories posed a threat to the fragile peace, to the reputation of the United States, and to America’s ability to forge trade agreements with European nations.
					Franklin had been working to counter this misinformation since long before Jefferson and Adams arrived. In June, 1783, for example, when he learned that William Strahan, publisher of the London Chronicle, was repeating a rumor that French and American troops were “killing each other,” he sent his old friend a recent article from the Pennsylvania Journal, demonstrating that “the most perfect harmony” existed between the allied troops.
					While Franklin’s letter was still in transit, Strahan published a sensational account evidently designed to discourage emigration. American ship captains, it claimed, in collusion with landholders seeking inexpensive white labor to cultivate the American wilderness (English workers being less expensive than African slaves), were luring—the term used was “kidnapping”—British subjects onto their vessels with music, free liquor, and tales of boundless prosperity. Once under way, the “poor ignorant creatures” suffered from scanty rations and overcrowding. Sickness was rampant and many passengers died en route, saving the heartless captains the expense of feeding them.
					Warnings of “a new rising Commerce of White Slaves” grew more dire as time went on. In January, 1784, the London General Evening Post reported that since the peace treaty, ship masters at Belfast, Cork, and even Bristol commonly “decoy[ed] whole Cargoes of the lower Rank” to indenture themselves and sail for America, where they were “dragged to the interior Plantations, and sold like Negroes, to suffer a Life of Sorrow and Fatigue.”
					
					By the following August, tales about Americans enslaving Irish, Scottish, English, and European immigrants grew even more specific, ominous, and unlikely. In its issue of August 3–5, for example, the London Chronicle ran a shocking report of what enterprising young men were experiencing in Philadelphia. “Black Sam,” the fruit dealer, had “purchased two fine Irish youths” and was forcing them to hawk fruit on the streets. “Irishmen just emancipated in Europe,” the article warned, “go to America to become slaves to a Negro.” Those more fortunate, belonging to the “better sort,” could be seen begging on the streets and “cursing their folly” at having been deceived into making the voyage.
					A week after this article was published, Jefferson’s arrival in Paris brought reliable news of the state of America. Franklin was quick to write letters reassuring Richard Price (August 16, above) and remonstrating with William Strahan (August 19, above).
					The outline published here, found among Franklin’s papers, suggests that he was planning to write some kind of piece for public dissemination. He divided British “lies” into two categories: those propagated before and during the war, to justify the atrocities, and those propagated “since the Peace,” to incite a renewal of the conflict. This list could not have been drafted before 1783, therefore, but its precise date is not known. It is likely that Franklin penned it before the end of August, 1784, by which time he no longer feared the renewal of hostilities. Ultimately, it was Thomas Jefferson who wrote an essay countering the lies proliferating in the British press. On November 20, after consultation with Franklin it seems, Jefferson sent it to Dumas for publication in the Gazette de Leyde. It was published there in French translation on December 7, 1784.
					Jefferson’s draft reveals final changes that are suggestive of Franklin’s possible influence. By adding a new first paragraph and altering the second, he transformed the piece from a third-person essay into a first-person letter to the editor submitted by an anonymous writer. (This rhetorical device was one of Franklin’s hallmarks.) The author was supposedly a French officer newly returned from serving in America, indignant and astonished at the accounts he was reading in the European press “of the anarchy and destractions supposed to exist in [the United States of America].” He traced “the source of all this misinformation” to English newspapers, identifying two motives for the dissimulation: “1. deep-rooted hatred, springing from an unsuccessful attempt to injure; 2. a fear that their

island will be depopulated by the emigration of it’s inhabitants to America.”
					However Franklin may have intended to develop his outline, there is no question that the result would have been substantially different from Jefferson’s letter to the editor. Franklin listed more “lies” than Jefferson discussed. Most notably, Jefferson did not address the spurious reports of white slavery, which is the final item on Franklin’s outline. He ended his letter with general arguments about credulity and common sense, appealing to his readers to remember how untrustworthy were the articles they had read in English newspapers about their own countries.
				
				
					
						[c. August, 1784?]
					
					Lies respecting the Americans in general to encourage the making War on them
					. . . . respecting particular Provinces
					. . . . . . . . . . . . . particular Persons
					. . . . . . . . . . . . . the Congress.
					Lies since the Peace to encourage a Renewal of the Wars
					Showing that the United States are in the greatest Distress
					Want of Provisions
					. . . . .of Money and Credit
					. . . . .of Good Government
					That they are weary of the Constitution
					of Independence
					of Congress.
					. . . . . . . . . . . ready to cut one another’s Throats
					. . . . . . . . . make Slaves of English & Irish
				
			